—Judgment unanimously affirmed. Memorandum: Defendant was convicted following a jury trial of two counts of assault in the third degree (Penal Law § 120.00 [1]) five counts of endangering the welfare of a child (Penal Law § 260.10 [1]) and one count of menacing in the second degree (Penal Law § 120.14 [1]). We conclude that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The contention of defendant that the verdict is repugnant is not preserved for our review because she failed to raise that contention before the jury was discharged (see, People v Alfaro, 66 NY2d 985; People v Satloff, 56 NY2d 745, 746, rearg denied 57 NY2d 674; People *954v Trotter, 255 AD2d 925). In any event, there is no merit to that contention. The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Wayne County Court, Kehoe, J. — Assault, 3rd Degree.) Present — Lawton, J. P., Wisner, Hurlbutt, Callahan and Balio, JJ.